Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 2/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent # 10367712 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a method for adaptively duplicating packets and transmitting on second link, based on packet delay rate of first link, and the packet acceptance rate of the second link; by identifying packet delay rate over the first link being within a threshold, determining packet acceptance rate for the number of duplicate packets being accepted for delayed packets on first link, and based on both the rates, generating the duplicate packets to reach a target packet delay rate; and transmitting the packets on first link and the duplicate packets on the second link.

The prior art on record De Blasio teaches protection switching, where based on detecting faulty condition on the first link, protected packets are transmitted on first radio link and the duplicate of protected packets are transmitted on the second radio link. The reference teaches the fault detection from bit error rate, but does not teach packet delay rate or duplicate packet acceptance rate at the second link.

The prior art on record Wu teaches loss rate at sender and generates duplicate packets for selected number of packets and transmits. However, Wu does not teach the packet acceptance rate of the second link as limited in claim 1.

Further, the prior art on record Cheung teaches server determining packet losses of wired and wireless links and uses the excess bandwidth of the wired and wireless links to correct packet losses. Cheung does not teach that the excess bandwidth or packet acceptance rate on second link is determined based on number of duplicate packets being accepted on second link for the delayed packets of first link.

Thus, prior arts on record, and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus claim 1 is allowed. Independent claims 8 and 15 recite the similar allowable subject matter, thus allowed for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/27/2021